DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites method of generating a player prediction. The limitation of retrieving, by a computing system, data from a data store, the data comprising information for a plurality of events across a plurality of seasons, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a computing system” language, “retrieving” in the context of this claim encompasses a user thinking of past sporting events and predicting something about a player. Similarly, the limitations of: generating, selecting, learning, and receiving are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2018/0032858 A1 to Lucey et al. (hereinafter “Lucey”).

Concerning claim 1, Lucey discloses a method of generating a player prediction (paragraph [0008]), comprising: 
retrieving, by a computing system, data from a data store, the data comprising information for a plurality of events across a plurality of seasons (paragraphs [0030], [0031] – data relating to events across seasons is stored); 
generating, by the computing system, a predictive model using an artificial neural network (paragraphs [0081], [0082] – predictive model using artificial neural network is generated), by: 
generating, by the artificial neural network, one or more personalized embeddings comprising player-specific information based on historical performance (paragraphs [0044], [0076], [0083], [0084] – personalized embeddings based on past performance is generated); 
selecting, from the data, one or more features related to each scoring event attempt captured in the data (paragraphs [0044], [0076], [0083], [0084] – features related to scoring events are captured); and 
learning, by the artificial neural network, an outcome of each scoring event attempt based at least on the one or more personalized embeddings and the one or more features related to each scoring event attempt (paragraphs [0044], [0049] - [0054] – outcomes are learned related to scoring event attempts); 

generating, by the computing system via the predictive model, a likely outcome of the scoring event attempt based on personalized embeddings of the player involved in the target scoring event attempt and the one or more features related to the target scoring event attempt (paragraphs [0044], [0049] - [0054] – predictive model is used to generate likely outcomes).  

Concerning claim 2, Lucey discloses wherein selecting, from the data, the one or more features related to each scoring event attempt captured in the data, comprises: for each scoring event attempt, identifying at least one or more of scoring event start location information, player location, and one or more geometric features of the scoring event attempt (paragraphs [0044], [0069]).
  
Concerning claim 3, Lucey discloses wherein the one or more geometric features of the scoring event attempt comprises at least one or more of an angle between a striker and a goalkeeper, a first distance from the striker to the center of a goal, and a second distance from the goalkeeper to the center of the goal (paragraph [0082]).  



Concerning claim 5, Lucey discloses further comprising: identifying, by the computing system, a set of scoring event attempts over a first duration; simulating, by the computing system, a number of scoring event attempts an average player would concede based on one or more parameters associated with the set of scoring event attempts; identifying, by the computing system, a set of players, each player comprising one or more personalized embeddings; for each player in the set of goalkeepers, simulating a number of scoring event attempts the player would concede based on the one or more parameters associated with the set of scoring event attempts and a respective set of the one or more personalized embeddings; and generating, by the computing system, a graphical representation ranking each player of the set of players based on expected scoring events conceded compared to the average player (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).  

Concerning claim 6, Lucey discloses further comprising: identifying, by the computing system, a first player and one or more scoring event attempts defended by the first player over a first duration; generating, by the computing system, a data set corresponding to one or more parameters associated with the one or more scoring event attempts defended by the first player over the first duration; identifying, by the computing system, a second player, wherein the second player is associated with one 

Concerning claim 7, Lucey discloses further comprising: identifying, by the computing system, a player and one or more scoring event attempts defended by the player over a first duration; generating, by the computing system, a data set corresponding to one or more parameters associated with the one or more scoring event attempts defended by the player over the first duration; identifying, by the computing system, one or more embeddings associated with the player, wherein the one or more personalized embeddings correspond to attributes of the player over a second duration; simulating, by the computing system, a number of goals the player would concede based on the one or more parameters associated with the one or more scoring event attempts defended by the player and the one or more personalized embeddings corresponding to the attributes of the player over the second duration; and generating, by the computing system, a graphical representation comparing the number of goals the player would concede based on the attributes over the second duration compared to a number of goals the player conceded in the first duration (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).    

a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations (Fig. 2), comprising: 
retrieving data from a data store, the data comprising information for a plurality of events across a plurality of seasons (paragraphs [0030], [0031] – data relating to events across seasons is stored); 
generating a predictive model using an artificial neural network (paragraphs [0081], [0082] – predictive model using artificial neural network is generated), by: 
generating, by the artificial neural network, one or more personalized embeddings comprising goalkeeper-specific information based on historical performance (paragraphs [0044], [0076], [0083], [0084] – personalized embeddings based on past performance is generated); 
selecting, from the data, one or more features related to each shot attempt captured in the data (paragraphs [0044], [0076], [0083], [0084] – features related to scoring events are captured); and 
learning, by the artificial neural network, an outcome of each shot attempt based at least on the one or more personalized embeddings and the one or more features related to each shot attempt (paragraphs [0044], [0049] - [0054] – outcomes are learned related to scoring event attempts); 
receiving a set of data directed to a target shot attempt, the set of data comprising at least the goalkeeper involved in the target shot attempt and one or more features related to the target shot attempt (paragraphs [0044], [0049] - [0054] – data received based on scoring event attempt); and 
generating, via the predictive model, a likely outcome of the shot attempt based on personalized embeddings of the goalkeeper involved in the target shot attempt and the one or more features related to the target shot attempt (paragraphs [0044], [0049] - [0054] – predictive model is used to generate likely outcomes).  
  
Concerning claims 9 and 16, Lucey wherein selecting, from the data, the one or more features related to each shot attempt captured in the data, comprises: for each shot attempt, 

Concerning claims 10 and 17, Lucey discloses wherein the one or more geometric features of the shot attempt comprises at least one or more of an angle between a striker and the goalkeeper, a first distance from the striker to the center of a goal, and a second distance from the goalkeeper to the center of the goal (paragraph [0082]).    

Concerning claim 11, Lucey discloses further comprising: for each shot attempt, identifying body pose information related to a striker of the shot attempt (paragraph [0030]).    

Concerning claims 12 and 18, Lucey discloses wherein the one or more operations further comprise: identifying a set of shot attempts over a first duration; simulating a number of goals an average goalkeeper would concede based on one or more parameters associated with the set of goals; identifying a set of goalkeepers, each goalkeeper comprising one or more personalized embeddings;  for each goalkeeper in the set of goalkeepers, simulating a number of goals the goalkeeper would concede based on the one or more parameters associated with the set of goals and a respective set of the one or more personalized embeddings; and generating a graphical representation ranking each goalkeeper of the set of goalkeepers based on expected saves compared to the average goalkeeper (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).  

Concerning claims 13 and 19, Lucey discloses wherein the one or more operations further comprise: identifying a first goalkeeper and one or more shots defended by the first goalkeeper over a first duration; generating a data set corresponding to one or more parameters associated with the one or more shots defended by the first goalkeeper over the first duration; identifying a second goalkeeper, wherein the second goalkeeper is associated 

Concerning claims 14 and 20, Lucey discloses wherein the one or more operations further comprise: identifying a goalkeeper and one or more shots defended by the goalkeeper over a first duration; generating a data set corresponding to one or more parameters associated with the one or more shots defended by the goalkeeper over the first duration; identifying one or more embeddings associated with the goalkeeper, wherein the one or more personalized embeddings correspond to attributes of the goalkeeper over a second duration; simulating a number of goals the goalkeeper would concede based on the one or more parameters associated with the one or more shots defended by the goalkeeper and the one or more personalized embeddings corresponding to the attributes of the goalkeeper over the second duration; and generating a graphical representation comparing the number of goals the goalkeeper would concede based on the attributes over the second duration compared to a number of goals the goalkeeper conceded in the first duration (paragraphs [0030], [0031], [0044], [0049] - [0054], [0076], [0081]-[0084]).  

Concerning claim 15, see the rejection of claim 8.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715